Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment  
The amendment filed 5/24/21 has been entered.
Applicant’s arguments see pages 6-10, filed 5/24/21, with respect to claims 1-15 have been fully considered and are persuasive.  The 103 rejection of claims 1-15 been withdrawn.
Summary
Claims 2-13 have been amended.
New claims 16-20 are fully supported by the original disclosure.
Claims 1-20 are pending and have been considered.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of compressing the disintegrated bark to recover a first liquid extract comprising tannic substances, recited in the claims; which is outside the scope of prior art.
	 SWANN ET AL (GB 2063856; filed 6/1981) is the closest prior art that teaches:
 SWANN teaches a method of preparing a substantially phenolic extract from vegetable matter (i.e. bark), and vegetable wastes, includes taking the vegetable matter or waste in a green or substantially green condition, and thereafter disintegrating the vegetable matter to a particular form. 
	However, SWANN does not teach that the particles of vegetable matter should be compressed to recover a first liquid extract comprising tannic substances and then impregnating the compressed bark with a first aqueous impregnation composition as in claim 1. Notably, the present specification shows that this first liquid extract obtained from compressing the bark resulted in extracts having excellent tanning effect, Test 1, Table 1.  SWANN, however, teaches that the bark particles should be used to prepare a water slurry followed by extraction with an aqueous extraction solution, pg. 3, lines 29-38, which has a stabilizing compound such as sodium sulphite to increase yield into the aqueous solution, pg. 3, line 59-pg. 4, line 9. Only after contact with an aqueous extraction solution is an extract of substantially phenolic material obtained in  SWANN and there is no indication that before this aqueous extraction that the particles of vegetable matter are compressed so that a first liquid extract comprising tannic substances can be recovered, i.e., separated, from the compressed bark as in the present invention or that an extract obtained without a stabilizing compound could have improved tanning properties as in the present invention.
Therefore any combination of SWANN fail to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771